DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated July 15, 2021.

The objection to the specification has been overcome as the title has been amended to be more descriptive.

As for Applicant’s arguments regarding amended independent claims 1 and 12 not being taught by Kuscher (Remarks, pages 8-9); those arguments are moot as Applicant has agreed to amend independent claims 1 and 12 as indicated in the below Examiner’s Amendment.  Accordingly, claims 1 and 12 are in condition for allowance after entering the below Examiner’s Amendment.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Bissing (Reg. No. 70,334) on 9/6/2021.

The application has been amended as follows:

In claim 1:
An input apparatus comprising:
a display;
a first sensor configured to detect a touch position of a touch command input to the display from an input tool; 
a second sensor configured to detect a color of the input tool; and 
a controller configured to:
based on the second sensor detecting a plurality of colors on the input tool, obtain, for each color of the input tool, a ratio of an area of the color to a total area of the input tool, and determine a color area having a ratio exceeding a predetermined ratio, among the color areas of the input tool, as the color of the input tool; and
control a graphic corresponding to the touch command to be displayed in the color of the input tool

	Cancel claim 4.

	In claim 12:
A method of controlling an input apparatus comprising:
inputting a touch command from an input tool; 
detecting a touch position of the input touch command;
detecting a color of the input tool;
based on detecting a plurality of colors on the input tool, obtaining, for each color of the input tool, a ratio of an area of the color to a total area of the input tool, and determining a color area having a ratio exceeding a predetermined ratio, among the color areas of the input tool, as the color of the input tool; and 


	Cancel claim 15.


Allowable Subject Matter
Claims 1-3 and 5-14 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 are allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claim 1 or 12, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/Yaron Cohen/
Examiner, Art Unit 2626